DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 03/31/2021. The amendments filed on 03/31/2021 have been entered. Accordingly Claims 1-20 are pending. The previous rejections of claims 1-20 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 03/31/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 11-12, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et. al. (U.S. 2011021814, September 8, 2011)(hereinafter, “Wang”) in view of Berger et. al. (U.S. 20100191154, July 29, 2010)(hereinafter, “Berger”).
 1, Wang teaches: A fetal movement monitoring system comprising (Fig. 1, fetal oximetry system, [0056]): 
an abdominal belt (Fig. 1, element 10, belt, [0056]);
an optical sensor arrangement carried by the belt, comprising at least one light emitter for emitting an optical signal toward an abdomen of an object and at least one light receiver for receiving the optical signal from the abdomen of the object, wherein the optical signal is directed to travel through the abdomen of the object and a controller adapted to analyze optical signals received by the light receiver of the optical sensor arrangement to detect fetal movements based on a pattern change of the received optical signal (Fig. 1, element 40, optical sensor, [0057], Fig. 2, element 42, optical light source, [0065] and Fig. 2 element 44, optical light detector, [0065]).
Wang teaches detection of fetal movement using optical sensors by considering three types of signals [0047-0048].
Wang does not explicitly teach: and determine whether at least one fetal movement of the fetal movements is a kick event, a tap event or a kick and tap event based on a highest peak value of the received optical signal in a time domain, a lowest valley value of the received optical signal in the time domain, a second highest peak value of the received optical signal in the time domain, and a second lowest valley value of the received optical signal in the time domain.
Berger in the field of monitoring fetal wellbeing teaches: “FIGS. 12 to 14 show exemplary graphs of an expectant mother's abdomen's relative abdominal displacements in mm against time, the corresponding strain developed by a fetal motor activity sensor's strain gauge film element as a consequence of her relative abdominal displacements in micro-strains against time, and the corresponding information signal in volts against time after filtering out maternal breathing. The graphs depict a strong fetal kick denoted FK, for example, the strong fetal kick to 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to determine whether at least one fetal movement of the fetal movements is a kick event, a tap event or a kick and tap event based on a highest peak value of the received optical signal in a time domain, a lowest valley value of the received optical signal in the time domain, a second highest peak value of the received optical signal in the time domain, and a second lowest valley value of the received optical signal in the time domain as taught in Berger to provide “…fetal wellbeing information and pad therefor.” (Berger, [0001]). 
Regarding Claim 4, the combination of references Wang and Berger substantially teach the claim limitations as noted above.
Wang further teaches: comprising a memory for storing fetal movement information (Fig. 1, element 300, signal processing and control unit, [0062]).
Regarding Claim 5 the combination of references Wang and Berger substantially teach the claim limitations as noted above.
Wang further teaches: further comprising a motion sensor (“…a Doppler ultrasound fetal heart sound monitoring circuit that can detect the fetal heartbeat motion and/or sound and convert this heartbeat signal to a heart rate signal (280) for the signal processing and control unit (300) to process.” [0059]).
Regarding Claim 8, the combination of references Wang and Berger substantially teach the claim limitations as noted above.
wherein the pattern of the optical signals received is characterized by at least one time domain parameter or at least one frequency domain parameter or the combination of both (“The composite optical absorption signals from the multiple wavelength optical sensors placed on the skin surface of the maternal abdomen will generally comprise three types of signals. These are 
Regarding Claim 11, the combination of references Wang and Berger substantially teach the claim limitations as noted above.
Wang further teaches: wherein the light emitter is adapted to emit: green light; or red light or infrared radiation (“This optical light source (42) is a component of the FIG. 1 optical sensor (40). In principle it may contain a plurality of light sources emitting light at a plurality of wavelengths. In this example, for simplicity, it comprises two light sources, red and infrared LEDs.” [0065]).
Wang teaches detection of fetal movement using optical sensors by considering three types of signals [0047-0048].
Wang does not explicitly teach: wherein the controller is further to determine whether the at least one fetal movement touches the abdomen based on the highest peak value, the lowest peak value, the second highest peak value, and the second lowest valley value.   
Berger in the field of monitoring fetal wellbeing teaches: “FIGS. 12 to 14 show exemplary graphs of an expectant mother's abdomen's relative abdominal displacements in mm against time, the corresponding strain developed by a fetal motor activity sensor's strain gauge film element as a consequence of her relative abdominal displacements in micro-strains against time, and the corresponding information signal in volts against time after filtering out maternal breathing. The graphs depict a strong fetal kick denoted FK, for example, the strong fetal kick to the right denoted by the arrow P, followed by a weak fetal punch denoted FP followed by a slow fetal roll denoted FR.” [0046]. See Figs. 12-14.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller in Wang to determine whether the at least one fetal movement touches the abdomen based on the highest peak value, the lowest peak value, the second highest peak value, and the second lowest valley value as taught in Berger to provide “…fetal wellbeing information and pad therefor.” (Berger, [0001]). 
Regarding Claim 12, Wang teaches: A fetal movement monitoring method comprising (“…the invention is a method of data processing for a fetal pulse oximetry system.” [0112]): 
emitting an optical signal by at least one light emitter toward a fetal area of an object and receiving the optical signal from the fetal area the object by at least one light receiver using an optical sensor arrangement comprising the at least one light emitter and the at least one light receiver provided on an abdominal belt, wherein the optical signal is directed to travel through the abdomen of the object (Fig. 1, element 10, belt, [0056], Fig. 1, element 40, optical sensor, [0057], Fig. 2, element 42, optical light source, [0065] and Fig. 2 element 44, optical light detector, [0065]).; 
analyzing the optical signal received by the light receiver thereby to detect a fetal movement based on a pattern change of the received optical signal (“This method processes the optical signals that comprise the periodic pulsatile signals related to the pulsatile of the maternal blood flow, the periodic pulsatile signals related to the pulsatile fetal blood flow, and the aperiodical signals that are considered to be noises unrelated to either maternal heart rate or fetal heart rate, and uses these signals to subtract the unwanted maternal background signal from the fetal blood flow signal.”[0112]; “…a fetal pulse oximetry system that utilizes the maternal heart rate, the pure maternal optical signals, and time domain processing to remove or reduce the periodical pulsatile maternal optical signals from the received composite optical signals of the optical detectors placed on the skin surface of the maternal abdomen.” [0117]).
Wang teaches detection of fetal movement using optical sensors by considering three types of signals [0047-0048].
Wang does not explicitly teach: and determine whether the fetal movement is a kick event, a tap event or a kick and tap event based on a highest peak value of the received optical signal in a time domain, a lowest valley value of the received optical signal in the time domain, a second highest peak value of the received optical signal in the time domain, and a second lowest valley value of the received optical signal in the time domain.
Berger in the field of monitoring fetal wellbeing teaches: “FIGS. 12 to 14 show exemplary graphs of an expectant mother's abdomen's relative abdominal displacements in mm against time, the corresponding strain developed by a fetal motor activity sensor's strain gauge film element as a consequence of her relative abdominal displacements in micro-strains against time, and the corresponding information signal in volts against time after filtering out maternal breathing. The graphs depict a strong fetal kick denoted FK, for example, the strong fetal kick to the right denoted by the arrow P, followed by a weak fetal punch denoted FP followed by a slow fetal roll denoted FR.” [0046]. See Figs. 12-14.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to determine whether at least one fetal movement of the fetal movements is a kick event, a tap event or a kick and tap event based on a highest peak value of the received optical signal in a time domain, a lowest valley value of the received optical signal in the time domain, a second highest peak value of the received optical signal in the time domain, and a second lowest valley value of the received optical signal in the time domain as taught in Berger to provide “…fetal wellbeing information and pad therefor.” (Berger, [0001]). 
Regarding Claim 15, the combination of references Wang and Berger substantially teach the claim limitations as noted above.
Wang further teaches: comprising generating an optical signal with: green light; or red light or infrared radiation (“The optical sensor interface (100) processes the composite optical signal (22) and then sends the AC components of the (in this example) composite red optical signal (200) and composite IR optical signal (220) to the signal processing and control unit (300) for processing.” [0061]; “This optical light source (42) is a component of the FIG. 1 optical sensor (40). In principle it may contain a plurality of light sources emitting light at a plurality of wavelengths. In this example, for simplicity, it comprises two light sources, red and infrared LEDs.” [0065]).
Wang teaches detection of fetal movement using optical sensors by considering three types of signals [0047-0048].
Wang does not explicitly teach: and determine whether the at least one fetal movement touches the abdomen based on the highest peak value, the lowest peak value, the second highest peak value, and the second lowest valley value.   
Berger in the field of monitoring fetal wellbeing teaches: “FIGS. 12 to 14 show exemplary graphs of an expectant mother's abdomen's relative abdominal displacements in mm against time, the corresponding strain developed by a fetal motor activity sensor's strain gauge film element as a consequence of her relative abdominal displacements in micro-strains against time, and the corresponding information signal in volts against time after filtering out maternal breathing. The graphs depict a strong fetal kick denoted FK, for example, the strong fetal kick to the right denoted by the arrow P, followed by a weak fetal punch denoted FP followed by a slow fetal roll denoted FR.” [0046]. See Figs. 12-14.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to determine whether the at least one fetal movement touches the abdomen based on the highest peak value, the lowest peak value, the second highest peak value, and the second lowest valley value as taught in Berger to provide “…fetal wellbeing information and pad therefor.” (Berger, [0001]). 
Regarding Claim 17, the combination of references Wang and Berger substantially teach the claim limitations as noted above.
Wang further teaches: further comprising measuring a change in the optical path between the light emitter and the light receiver (“…the pure maternal oximetry optical signals (usually collected at multiple wavelengths) and/or the maternal heartbeat signal, the fetal heart rate signal, along with the multiple wavelength composite optical signals detected by the optical sensor placed on the skin surface of the maternal abdomen, are analyzed in the time domain and frequency domain to extract the fetal multiple wavelength oximetry optical signals. By using time domain signal processing techniques, the periodical pulsatile maternal blood flow signal can be subtracted from the composite optical signals. Further, the time measurements of the pure maternal multiple wavelength optical signals and/or the maternal heartbeat signal, the fetal heart rate signal, and the multiple wavelength composite optical signals can be transformed to frequency domain or Z-domain by Fast Fourier Transform (FFT) or Zed-transform (Z-transform). Then in the frequency domain, the fundamental frequency component and its harmonic frequencies related to the maternal blood flow can be further reduced from the frequency spectrum of the composite optical signal. The fundamental frequency component and its harmonic frequencies related to the fetal blood flow can be used to enhance the frequency components in the optical signal related to the fetal heart rate. Since the noises, motion artifacts and spurious signals have frequencies that are spread throughout the entire frequency spectrum, the frequency intensity of these artifacts and spurious signals can be reduced.” [0051-0052]).
Regarding Claim 18, the combination of references Wang and Berger substantially teach the claim limitations as noted above.
Wang further teaches: further comprising measuring a difference in contact pressure with the optical sensor arrangement (“…optical sensors capable of generating and detecting optical light beams at two or more optical wavelengths are placed on the skin surface of the maternal abdomen. The maternal heartbeat signal is detected using standard techniques, and the fetal pulse signal is also detected, often by using non-invasive pulse monitoring methods such as Doppler ultrasound fetal heartbeat monitors. The composite optical absorption signals from the multiple wavelength optical sensors placed on the skin surface of the maternal abdomen will generally comprise three types of signals. These are 1) the periodic pulsatile signals correlated to the maternal cardiac cycle (ECG R-waves, for example); 2) the periodic pulsatile signals correlated to the fetal cardiac cycle, (which can be obtained by a Doppler heartbeat signal, or by other methods); and 3) the aperiodic signals that are considered to be noises generated by irregular variations in the maternal and fetal blood flow. These aperodic signals include, but are not limited to, motion artifacts caused by maternal and fetal muscle movement, as well as fetal movement.” [0047-0048]).
Regarding Claim 19, the combination of references Wang and Berger substantially teach the claim limitations as noted above.
Wang further teaches: wherein the controller is further adapted to measure a change in the optical path between the light emitter and the light receiver  (“…the pure maternal oximetry optical signals (usually collected at multiple wavelengths) and/or the maternal heartbeat signal, the fetal heart rate signal, along with the multiple wavelength composite optical signals detected by the optical sensor placed on the skin surface of the maternal abdomen, are analyzed in the time domain and frequency domain to extract the fetal multiple wavelength oximetry optical signals. By using time domain signal processing techniques, the periodical pulsatile maternal blood flow signal can be subtracted from the composite optical signals. Further, the time measurements of the pure maternal multiple wavelength optical signals and/or the maternal heartbeat signal, the fetal heart rate signal, and the multiple wavelength composite optical signals can be transformed to frequency domain or Z-domain by Fast Fourier Transform (FFT) or Zed-transform (Z-transform). Then in the frequency domain, the fundamental frequency component and its harmonic frequencies related to the maternal blood flow can be further reduced from the frequency spectrum of the composite optical signal. The fundamental frequency component and its harmonic frequencies related to the fetal blood flow can be used to enhance the frequency components in the optical signal related to the fetal heart rate. Since the noises, motion artifacts and spurious signals have frequencies that are spread throughout the entire frequency spectrum, the frequency intensity of these artifacts and spurious signals can be reduced.” [0051-0052]; “The optical sensor interface (100) controls and receives the composite optical signals from the optical sensors (18), mounted on the belt (10), via sensor cable (20) and wire (22). The optical sensor interface (100) processes the composite optical signal (22) and then sends the AC components of the (in this example) composite red optical signal (200) and composite IR optical signal (220) to the signal processing and control unit (300) for processing. The signal processing and control unit (300) can be a computer, microprocessor system or digital signal processing system. This unit (300) is responsible for the analysis and processing of the received signals, including but not limited to (in this example) the composite red optical signal (200), composite IR optical signal (220), pure maternal red optical signal (240), pure maternal IR optical signal (260), fetal heart rate signal (280) and maternal heart rate signal (290). The signal processing and control unit (300) can also be used to calculate the fetal blood oxygen saturation levels, to store the data, and display the fetal blood oxygen saturation value. The signal processing and control unit (300) is also responsible to control the transmit timing and power of the optical sensor (40) and (16).” [0061-0062]).
Regarding Claim 20, the combination of references Wang and Berger substantially teach the claim limitations as noted above.
Wang further teaches: wherein the controller is further adapted to measure a difference in contact pressure with the optical sensor arrangement (“…optical sensors capable of generating and detecting optical light beams at two or more optical wavelengths are placed on the skin surface of the maternal abdomen. The maternal heartbeat signal is detected using standard techniques, and the fetal pulse signal is also detected, often by using non-invasive pulse monitoring methods such as Doppler ultrasound fetal heartbeat monitors. The composite optical absorption signals from the multiple wavelength optical sensors placed on the skin surface of the maternal abdomen will generally comprise three types of signals. These are 1) the periodic pulsatile signals correlated to the maternal cardiac cycle (ECG R-waves, for example); 2) the periodic pulsatile signals correlated to the fetal cardiac cycle, (which can be obtained by a Doppler heartbeat signal, or by other methods); and 3) the aperiodic signals that are considered to be noises generated by irregular variations in the maternal and fetal blood flow. These aperodic signals include, but are not limited to, motion artifacts caused by maternal and fetal muscle movement, as well as fetal movement.” [0047-0048]; “The optical sensor interface (100) controls and receives the composite optical signals from the optical sensors (18), mounted on the belt (10), via sensor cable (20) and wire (22). The optical sensor interface (100) processes the composite optical signal (22) and then sends the AC components of the (in this example) composite red optical signal (200) and composite IR optical signal (220) to the signal processing and control unit (300) for processing. The signal processing and control unit (300) can be a computer, microprocessor system or digital signal processing system. This unit (300) is responsible for the analysis and processing of the received signals, including but not limited to (in this example) the composite red optical signal (200), composite IR optical signal (220), pure maternal red optical signal (240), pure maternal IR optical signal (260), fetal heart rate signal (280) and maternal heart rate signal (290). The signal processing and control unit (300) can also be used to calculate the fetal blood oxygen saturation levels, to store the data, and display the fetal blood oxygen saturation value. The signal processing and control unit (300) is also responsible to control the transmit timing and power of the optical sensor (40) and (16).” [0061-0062]).

Claims 6-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Berger and Van De Laar (U.S. 20160256132, EFD October 13, 2014)(hereinafter, “Van De Laar”).
Regarding Claim 6, the combination of references Wang and Berger substantially teach the claim limitations as noted above.
Wang does not teach: wherein the motion sensor is carried by the belt, away from a fetal area.
Van De Laar in the field of pregnancy monitoring systems teaches a fetal monitoring system with at least two motion monitoring sensors, where the first motion sensor is related to the fetus [0023] and the second motion sensor detects the maternal medical condition (i.e. the expectant mother), and as seen from Fig. 3 is in a position further from the area of the fetus on the belt [0032].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Wang a motion sensor that is carried by the belt and away from the fetal area as taught in Van De Laar to detect to detect both fetal and maternal medical condition information, providing “A comprehensive patient supervision during pregnancy stages and/or birth…” (Van De Laar, [0032]).
Regarding Claim 7, the combination of references Wang and Berger substantially teach the claim limitations as noted above.
Wang does not teach: wherein the motion sensor, is disposed away from the belt.
Van De Laar in the field of pregnancy monitoring systems teaches: “As can be further seen from the at least one second motion sensor unit 32a, 32b does not necessarily have to be mechanically linked to maternal monitoring transducer 40a and the tocodynamometer transducer 42, respectively. As already indicated above, also the second motion sensor unit may be composed of two or more components 32a, 32b. In some embodiments, the tocodynamometer transducer 42 and the components 32a, 32b of the second motion sensor unit may be coupled to respective attachment elements 58, 60, 62. The attachment elements 58, 60, 62 generally may be embodied by straps, adhesive strips, patches, suction caps, for instance. As can be also seen in FIG. 2, indicated by a reference number 64 designating a wireless communication module, medical condition information and motion information may be transferred wirelessly.” [0083]. See Fig. 2 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Wang a motion sensor that is disposed away from the belt as taught in Van De Laar to detect to detect both fetal and maternal medical condition information, providing “A comprehensive patient supervision during pregnancy stages and/or birth…” (Van De Laar, [0032]).
Regarding Claim 14, the combination of references Wang and Berger substantially teach the claim limitations as noted above.
Wang does not teach: further comprising using motion information relating to the object to assist in analyzing the optical signal.
Van De Laar in the field of pregnancy monitoring systems teaches a fetal monitoring system with at least two motion monitoring sensors, where the first motion sensor is related to the fetus [0023] and the second motion sensor detects the maternal medical condition (i.e. the expectant mother), and as seen from Fig. 3 is in a position further from the area of the fetus on the belt [0032].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Wang the usage of motion information relating to the object for the intended usage of assisting in analyzing the optical signal taught in Van De Laar to provide “A comprehensive patient supervision during pregnancy stages and/or birth…” (Van De Laar, [0032]).

Claims 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Berger and Teixeira (U.S. 20120022350, January 26, 2012)(hereinafter, “Teixeira”).
Regarding Claim 2, the combination of references Wang and Berger substantially teach the claim limitations as noted above.
Wang is silent with regards to: wherein the optical sensor arrangement comprises at least one photoplethysmogram (PPG) sensor.
Teixeira in the field of monitoring system teaches a biomedical monitoring device that includes a photoplethysmogram (PPG) for hemoglobin and/or total hemoglobin determination [0341].
Since Wang has the hardware and software capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to include at least one PPG sensor in the optical sensor arrangement as taught in Teixeira for hemoglobin and/or total hemoglobin determination (Teixeira, [0341]).
Regarding Claim 3, the combination of references Wang and Berger substantially teach the claim limitations as noted above. 
Wang further teaches: wherein the optical sensor arrangement comprises at least one pulse oximetry sensor (Fig. 1, element 1000, fetal oximeter with sensors Fig. 1, elements 12, 40, 16 and 18, [0056]).
Regarding Claim 13, the combination of references Wang and Berger substantially teach the claim limitations as noted above.
Wang is silent with regards to: comprising using a photoplethysmogram (PPG) sensor to generate and receive the optical signal.
Teixeira in the field of monitoring system teaches a biomedical monitoring device that includes a photoplethysmogram (PPG) for hemoglobin and/or total hemoglobin determination [0341].
Since Wang has the hardware and software capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to include using a PPG sensor to generate and receive the optical signal as taught in Teixeira for hemoglobin and/or total hemoglobin determination (Teixeira, [0341]).

Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Berger and Wei et. al. (U.S. 20180085012, EFD December 5, 2015)(hereinafter, “Wei”).
Regarding Claims 9 and 10, the combination of references Wang and Berger substantially teach the claim limitations as noted above.
Wang further teaches: “The optical sensor interface (100) controls and receives the composite optical signals from the optical sensors (18), mounted on the belt (10), via sensor cable (20) and wire (22). The optical sensor interface (100) processes the composite optical signal (22) and then sends the AC components of the (in this example) composite red optical signal (200) and composite IR optical signal (220) to the signal processing and control unit (300) for processing. The signal processing and control unit (300) can be a computer, microprocessor system or digital signal processing system. This unit (300) is responsible for the analysis and processing of the received signals, including but not limited to (in this example) the composite red optical signal (200), composite IR optical signal (220), pure maternal red optical signal (240), pure maternal IR optical signal (260), fetal heart rate signal (280) and maternal heart rate signal (290). The signal processing and control unit (300) can also be used to calculate the fetal blood oxygen saturation levels, to store the data, and display the fetal blood oxygen saturation value. The signal processing and control unit (300) is also responsible to control the transmit timing and power of the optical sensor (40) and (16).” [0061-0062].
Wang does not explicitly teach: further comprising an output device, wherein the controller or the optical sensor arrangement communicates wirelessly with the output device; wherein the output device comprises a watch or a phone.
Wei in the field of monitoring system teaches: “…the operations of processing the measured signals, estimating a physiological parameter, displaying a result, or performing wired or wireless communication may be performed by an integrated device or by separate devices connected to or communicating with each other. Such an integrated device may be portable or wearable. In some embodiments, at least some of the separate devices may be portable or wearable, or located in the vicinity of a subject whose signal is measured or a physiological parameter of interest is estimated or monitored. Merely by way of example, the subject wears the measuring device 110 that is configured to measure one or more cardiovascular signals; the measured one or more cardiovascular signals are transmitted to a smart phone that is configured to calculate or estimate a physiological parameter of interest based on the measured signals. In some embodiments, at least some of the separate devices are located in a location remote from the subject. Merely by way of example, the subject wears the measuring device 110 that is configured to measure one or more cardiovascular signals; the measured one or more cardiovascular signals are transmitted to a server that is configured to calculate or estimate a physiological parameter of interest based on the measured signals; the calculated or estimated physiological parameter of interest may be transmitted back to the subject, or a user other than the subject (for example, a doctor, a care provider, a family member relating to the subject, or the like, or a combination thereof).” [0031].
	Since Wang has the hardware and software capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to further comprise an output device, wherein the controller or the optical sensor arrangement communicates wirelessly with the output device; wherein the output device comprises a watch or a phone as taught in Wei to “…display or report, or store at least some of the acquired signals, information, the retrieved relevant data, the calculated one or more physiological parameters of interest, or the like, or a combination thereof. The display or report may be provided to a subject, a user other than the subject, a third party, the server, or another device.” (Wei, [0047]).
Regarding Claim 16, Wang the combination of references Wang and Berger substantially teach the claim limitations as noted above.
Wang further teaches: “The optical sensor interface (100) controls and receives the composite optical signals from the optical sensors (18), mounted on the belt (10), via sensor cable (20) and wire (22). The optical sensor interface (100) processes the composite optical signal (22) and then sends the AC components of the (in this example) composite red optical signal (200) and composite IR optical signal (220) to the signal processing and control unit (300) for processing. The signal processing and control unit (300) can be a computer, microprocessor system or digital signal processing system. This unit (300) is responsible for the analysis and processing of the received signals, including but not limited to (in this example) the composite red optical signal (200), composite IR optical signal (220), pure maternal red optical signal (240), pure maternal IR optical signal (260), fetal heart rate signal (280) and maternal heart rate signal (290). The signal processing and control unit (300) can also be used to calculate the fetal blood oxygen saturation levels, to store the data, and display the fetal blood oxygen saturation value. The signal processing and control unit (300) is also responsible to control the transmit timing and power of the optical sensor (40) and (16).” [0061-0062].
Wang does not explicitly teach: further comprising communicating a detected fetal movement to an output device.
Wei in the field of monitoring system teaches: “…the operations of processing the measured signals, estimating a physiological parameter, displaying a result, or performing wired or wireless communication may be performed by an integrated device or by separate devices connected to or communicating with each other. Such an integrated device may be portable or wearable. In some embodiments, at least some of the separate devices may be portable or wearable, or located in the vicinity of a subject whose signal is measured or a physiological parameter of interest is estimated or monitored. Merely by way of example, the subject wears the measuring device 110 that is configured to measure one or more cardiovascular signals; the measured one or more cardiovascular signals are transmitted to a smart phone that is configured to calculate or estimate a physiological parameter of interest based on the measured signals. In some embodiments, at least some of the separate devices are located in a location remote from the subject. Merely by way of example, the subject wears the measuring device 110 that is configured to measure one or more cardiovascular signals; the measured one or more cardiovascular signals are transmitted to a server that is configured to calculate or estimate a physiological parameter of interest based on the measured signals; the calculated or estimated physiological parameter of interest may be transmitted back to the subject, or a user other than the subject (for example, a doctor, a care provider, a family member relating to the subject, or the like, or a combination thereof).” [0031].
	Since Wang has the hardware and software capabilities it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang to further comprise communicating a detected data information to an output device as taught in Wei to “…display or report, or store at least some of the acquired signals, information, the retrieved relevant data, the calculated one or more physiological parameters of interest, or the like, or a combination thereof. The display or report may be provided to a subject, a user other than the subject, a third party, the server, or another device.” (Wei, [0047]).

Response to Arguments
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793